Name: 97/197/EC: Commission Decision of 18 March 1997 amending Decision 94/446/EC laying down the requirements for the importation from third countries of bones and bone products, horns and horn products and hooves and hoof products, excluding meals thereof, for further processing not intended for human or animal consumption (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  transport policy;  cooperation policy;  agricultural policy;  trade
 Date Published: 1997-03-26

 Avis juridique important|31997D019797/197/EC: Commission Decision of 18 March 1997 amending Decision 94/446/EC laying down the requirements for the importation from third countries of bones and bone products, horns and horn products and hooves and hoof products, excluding meals thereof, for further processing not intended for human or animal consumption (Text with EEA relevance) Official Journal L 084 , 26/03/1997 P. 0032 - 0035COMMISSION DECISION of 18 March 1997 amending Decision 94/446/EC laying down the requirements for the importation from third countries of bones and bone products, horns and horn products and hooves and hoof products, excluding meals thereof, for further processing not intended for human or animal consumption (Text with EEA relevance) (97/197/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as last amended by Directive 96/90/EC (2), and in particular Article 10 (2) (c) thereof,Whereas the implementation of Commission Decision 94/446/EC (3) was postponed by Commission Decision 96/106/EC (4) because the application of the provisions would have led to difficulties as regards the importation of the relevant products; whereas in the light of the present importation of these products the said requirements should therefore be amended;Whereas the purpose of the amendments is to lay down specific rules for the importation of pretreated products which will be finally processed and excluded from the use in human or animal food in the Community;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Commission Decision 94/446/EC is amended as follows:(a) After Article 1 the following Article is inserted:'Article 1aMember States shall authorize the importation from third countries of bones and bone products (excluding bone meal), horns and horn products (excluding horn meal), and hooves and hoof products (excluding hoof meal), intended for further processing but not for any use in human or animal food, only if:- the commercial documents accompanying the consignment include the information laid down in Annex Cand- the consignment is accompanied by the declaration of the importer as laid down in Annex D, which must be in at least one official language of the Member State through which the consignment first enters the Community and in at least one official language of the Member State of destination.`(b) In Annex B the following line is inserted above the line of the signature of the official veterinarian of the border inspection post:'Reference number as indicated on the certificate provided for in Annex B to Commission Decision 93/13/EEC: . . . `(c) After Annex B the Annexes A and B to this Decision are added.Article 2 This Decision is addressed to the Member States.Done at Brussels, 18 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 49.(2) OJ No L 13, 16. 1. 1997, p. 24.(3) OJ No L 183, 19. 7. 1994, p. 46.(4) OJ No L 24, 31. 1. 1996, p. 34.ANNEX A >START OF GRAPHIC>'ANNEX CCountry of origin: Name of the establishment of production: Nature of the product:- dried bones (1)- dried bone products (1)- dried horns (1)- dried horn products (1)- dried hooves (1)- dried hoof products (1),which:(a) were derived from healthy animals slaughtered in a slaughterhouse (1);or(b) were dried for 42 days at an average temperature of at least 20 °C (1);or(c) were heated for one hour to at least 80 °C to the core before drying (1);or(d) were ashed at a temperature of at least 800 °C (1);or(e) have undergone an acidification process such that the pH has been maintained at less than six to the core for at least one hour before drying (1);and are not intended at any stage to be diverted for any use in human or animal food.Stamp(Stamp of the competent authority, supervising the establishment of origin).(1) Delete as appropriate.`>END OF GRAPHIC>ANNEX B 'ANNEX D>START OF GRAPHIC>Declaration by the importer of dried bones and bone products, horns and horn products and hooves and hoof products excluding meal of these products in order to import these products into the CommunityDECLARATIONI, the undersigned, declare that the following products:- dried bones or bone products (excluding bone meal) (1),- dried horns or horn products (excluding horn meal) (1),- dried hooves or hoof products (excluding hoof meal) (1),are intended to be imported by me into the Community, and I declare that these products will not be diverted at any stage for any use in human or animal food and will be conveyed directly to the following proceeding establishment:Name: Address: The importer:Name: Address: Done at , (Place)(Date)SignatureOfficial stamp (2)(of the border inspection post of entry into the EC)Reference number as indicated on the certificate provided for in Annex B to Commission Decision 93/13/EEC: Signature (Signature of the official veterinarian of the border inspection post) (2)(Name in capital letters)(1) Delete as appropriate.(2) The signature and the stamp must be in a colour different to that of the printing.`>END OF GRAPHIC>